On Motion for Rehearing. ROBERTS, J. In the motion for rehearing filed it is asserted that estoppel as against the heirs of Mrs. Andrew M. Hall was pleaded, and was overruled by the court and assigned as error, and that in the original opinion this court failed to discuss the question. "We did not consider it, because we understood that it was urged only in connection with the proposition that under the Spanish law, on the death of the wife, where children survived, a new community was created, of which the surviving husband was manager. This point was disposed of in the original opinion.  [3] It is now urged that the children received the benefit of the money loaned the father, to secure which the mortgage was executed, and that they should be estopped to question the validity of the mortgage. There are two answers to the point urged: (1) The proof does not support the plea of estoppel; and (2). a ruling of the trial court upon the question was not invoked. No finding was made by the court on the question of estoppel, nor was a finding requested, or objection interposed to the failure of the court to consider the question. The question not having been raised in the court below, it will not be considered here. Fullen v. Fullen, 21 N. M. 212, 153 Pac. 294. The motion for rehearing will be denied; and, it is so ordered. PARKER, C. J., and RayNolds, J., concur.